Exhibit Event ID:1994062 Culture:en-US Event Name: Q3 2008 AllianceBernstein Holding L.P. Earnings Conference Call Event Date: 2008-10-22T21:00:00 UTC P: Operator; C: Philip Talamo; AllianceBernstein Holding L.P.; Director, IR C: Jerry Lieberman; AllianceBernstein Holding L.P.; President and COO C: Lew Sanders; AllianceBernstein Holding L.P.; Chairman and CEO P: Craig Siegenthaler; CSFB; Analyst C: Robert Joseph; AllianceBernstein Holding L.P.; SVP and CFO P: Marc Irizarry; Goldman Sachs; Analyst P: Cynthia Mayer; Merrill Lynch; Analyst P: Robert Lee; Keefe, Bruyette & Woods; Analyst P: William Katz; Buckingham Research Group; Analyst P: Christopher Spahr; Deutsche Bank; Analyst Operator: Thank you for standing by, and welcome to the AllianceBernstein third quarter 2008 earnings review. At this time, all participants are in a listen-only mode. As a reminder, this conference is being recorded, and will be replayed for one week. I would now like to turn the conference over to the host for this call, the Director of Investor Relations for AllianceBernstein, Mr. Philip Talamo. Please go ahead. Philip Talamo: Thank you Sade.
